Judgment of the Special Term reversed on the facts and a new trial granted in the Buffalo City Court, with costs to the appellant to abide the event, on the ground that the finding that plaintiff was innocent of participation in the agent’s fraud is against the weight of the evidence. All concur. (The judgment of the Supreme Court, Erie Special Term, affirms a judgment of Buffalo City Court for plaintiff in an action to recover premiums paid on a life insurance policy.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.